Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (hereinafter “Am.”) filed on March 8, 2021 has been entered.
Drawings
The drawings were received on March 8, 2021.  These drawings are not accepted because the amendments to the drawings do not comply with PCT Rule 11 or 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example:
a.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Bold and emphases added)

	See also PCT Rule 11.13(a).  However, every line, number, and letter in, e.g., FIGS. 4-4B is not durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined; and/or
	b.	37 CFR 1.84(p)(3) states: “Numbers, letters, and reference characters must measure
 at least .32 cm. (1/8 inch) in height.”  (Emphasis added).  See also PCT Rule 11.13(h).  In the
e.g., the numbers 100, 120, etc. in FIGS. 4-4B are not measured at least .32 cm.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. M. Brad Lawrence on March 19, 2021.
	Amend the specification as shown below:
	At page 5, line 8:
	Figure 2 shows a cross-sectional view of the pivot assembly of Figure 1 taken along line [[R-R]] 2-2 having a cylindrical profile;
	Figure 2A shows a cross-sectional view taken along line [[R-R]] 2-2 of Figure 1 of an exemplary pivot assembly having a spherical profile;
3.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant agreed to file a new set of amended FIGS. 1 and 4-4B in compliance with 37 CFR 1.84 and/or PCT Rule 1.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Notice of Rejoinder
Claim 1 is allowable.  Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on March 25, 2020, is hereby withdrawn and claim 8 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of
the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Reasons for Allowance
1.	Claims 1-11 and 13-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the claims are allowed due to the following limitations in representative claim 1: 
	A control stick pivot (200), comprising: 

a primary pivot bearing (210);

a redundant pivot bearing (220) on one side of the primary pivot bearing (210), wherein the redundant pivot bearing (220) is concentric with the primary pivot bearing (210) so that there is an interface (211) between the primary pivot bearing (210) and the redundant pivot bearing (220), and wherein the redundant pivot bearing (220) becomes operative as a bearing in the event that the primary pivot bearing (210) malfunctions so that rotation is enabled by the redundant pivot bearing (220) instead of the primary pivot bearing (210); and
	
a detection component (230) for detecting malfunction of the primary pivot bearing (210).  (Bold and emphases added)

See also similar limitations in claims 13 and 16.
The closest prior art Carrie (WO 2017182835 A1) teaches a primary bearing (124, FIG. 1; p. 6, l. 34 et seq.), a redundant bearing (122, FIG. 1), an interface (FIG. 4), and a detection component (sensor) to measure and monitor the rotation of the bearings (122, 124; p. 5, ll. 14-18).
However, Carrie’s detection component/sensor is not for detecting malfunction of the primary bearing.  If a person having ordinary skill in the art (PHOSITA) at the time the application was filed to make Carrie’s sensor to detect malfunction of the primary bearing, the PHOSITA would destroy Carrie’s sensor; thus, render Carrie’s stick pivot to be inoperable for its intended purpose, or change Carrie’s principle of operation.  See MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.  	
None of the cited references, either alone or in combination, teaches or suggests all structural and functional limitations recited in claims 1, 13 and 16.  See MPEP § 2173.05(g) (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Schwaiger (US 20140341486) teaches a primary bearing 2, 2’’’, 3, a redundant bearing 1, and an interface (FIG. 2).  However, Schwaiger does not teach or suggest a detection component; and	
b.	Keahey (US 2,475,393) teaches a primary bearing 1, a redundant bearing 8, and an interface (at 6 in FIG. 2).  However, Keahey does not teach or suggest a detection component.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656